UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD T. MASKO,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:99-cr-00013-FPS-JES-2)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald T. Masko, Appellant Pro Se. Robert Hugh McWilliams, Jr.,
John Castle Parr, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald   T.   Masko    appeals   the   district   court’s   order

denying his motion to reduce his sentence under Fed. R. Crim. P.

35.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   United    States   v.    Masko,   No.   5:99-cr-00013-FPS-JES-2

(N.D. W. Va. July 26, 2010).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                    2